Citation Nr: 1034261	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-38 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for Peyronie's Disease, 
including as secondary to service-connected status-post right 
inguinal hernia repair.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran reportedly served on active duty from January 1959 to 
April 1964, from November 1964 to February 1972 and from January 
1974 to September 1979.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a March 2007 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  The Veteran filed a Notice of 
Disagreement in December 2007, a Statement of the Case was issued 
in December 2008, and a substantive appeal was received in 
December 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA outpatient treatment records dated in February 2006 reflect 
that the Veteran reported that he was recently approved for 
Social Security disability benefits.  The record does not reflect 
an attempt by VA to secure copies of the Social Security 
Administration (SSA) determination pertaining to the claimant or 
the medical records considered in conjunction with that 
determination.  

The Board notes that VA has a duty to obtain SSA records when it 
has actual notice that the Veteran is receiving SSA benefits.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on 
remand, the AMC/RO must contact SSA and obtain the Veteran's 
complete SSA records, including any administrative decision(s) on 
his application for SSA disability benefits and all underlying 
medical records.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Social Security Administration 
(SSA) and request copies of SSA's 
determination on the Veteran's claim for SSA 
disability benefits, as well as copies of the 
complete medical records considered in that 
determination.  A copy of any response from 
SSA, including any records obtained and/or a 
negative reply, should be included in the 
claims file.  

2.  Thereafter, readjudicate the Veteran's 
claim of service connection for Peyronie's 
Disease, including as secondary to service-
connected status-post right inguinal hernia 
repair.  If the benefit sought on appeal 
remains denied, the Veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


